NUMBER 13-16-00644-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


                      IN THE INTEREST OF L.L.O., A CHILD


                     On appeal from the 357th District Court
                          of Cameron County, Texas.



                                       ORDER
                Before Justices Rodriguez, Garza, and Longoria
                                  Per Curiam

         Appellee’s counsel, Gustavo D. Elizondo III and Reynaldo G. Garza III, have filed

a motion to withdraw as counsel. We grant said motion. Pursuant to Rule 6.5(c) of the

Texas Rules of Appellate Procedure, counsel is directed to notify appellee, in writing, of

any previously undisclosed deadlines and file a copy of that notice with the Clerk of this

Court.
      Appellee is directed to notify the Court promptly if he retains new counsel on appeal

by filing a notice including that attorney’s name, mailing address, telephone number,

facsimile number, email address, and State Bar of Texas identification number. See

generally TEX. R. APP. P. 6. In the interim, the Court expects this appeal to proceed as

per the appellate rules. Appellee is expected to comply with all applicable deadlines and

filings should comply with the Texas Rules of Appellate Procedure.

      It is so ORDERED.

                                                                     PER CURIAM


Delivered and filed the
3rd day of January, 2017.




                                            2